Citation Nr: 1532407	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  11-21 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar spine degenerative disc disease (DDD).

2.  Entitlement to increases in the "staged" ratings (10 percent prior to January 15, 2015, and a combined 20 percent from that date) assigned for right knee disability.
  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who had active service from September 1993 to February 1994 and from June 1994 to February 2000.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  In November 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's record.  This matter was previously before the Board in September 2014, when it was remanded for additional development.  

An interim (March 2015) rating decision increased the rating for the right knee disability to a combined 20 percent (based on a formulation of 10 percent for limitation of motion due to degenerative joint disease (DJD) and 10 percent for instability) from January 15, 2015.  The issue pertaining to the rating for the right knee disability is recharacterized to reflect that staged ratings are assigned, and that both "stages" of the rating are on appeal.  The Veteran's file is now in the jurisdiction of the Atlanta, Georgia, RO.

(The March 2015 rating decision also granted service connection, and separately rated, bilateral lower extremity radiculopathy.  The Veteran has not expressed disagreement with the ratings assigned for radiculopathy, or their effective dates, and they are not before the Board at this time.)

[The August 2009 rating decision also denied a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), and the Veteran initiated an appeal as to that denial in his August 2009 Notice of Disagreement.  However, in his July 2011 Substantive Appeal (VA Form 9), he expressly limited his appeal to the matters of the rating assigned for his back and right knee disabilities.  Furthermore, as noted below, the evidence of record indicates that the Veteran is currently employed in greater-than-marginal employment.  Consequently, the matter of TDIU is not in appellate status or otherwise raised in the context of the claims decided herein.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).]
FINDINGS OF FACT

1.  At no time under consideration is the Veteran's lumbar spine DDD shown to have been manifested by limitation of thoracolumbar spine forward flexion to 30 degrees or less or by ankylosis of the spine; incapacitating episodes  of disc disease are not shown; neurological symptoms other than (separately rated) lower extremity radiculopathy are not shown.

2.  Prior to July 11, 2011, the Veteran's right knee DJD was manifested by arthritis with painful motion; instability and compensable limitation of flexion or extension was not shown.

3.  As of July 11, 2011, the Veteran's right knee DJD is reasonably shown to have been manifested by arthritis with painful motion and mild (but not greater) instability; compensable limitations of flexion or extension are not shown.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for degenerative disc disease of the lumbar spine is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2014).

2.  The Veteran's right knee disability warrants a 20 percent combined (based on a formulation of 10 percent under Code 5010 for DJD with painful motion and 10 percent under Code 5257 for slight instability) rating for (the earlier effective date) of July 11, 2011, but not earlier; a rating in excess of 20 percent for the right knee disability is not warranted for any period of time under consideration.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a; Codes 5003, 5010, 5256-5263 (2014). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A June 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The Board acknowledges that the June 2009 letter did not list the Veteran's right knee DJD in the opening paragraph.  However, in a subsequent portion of the letter, the Veteran was advised to submit evidence that his right knee DJD had worsened, the matter was subsequently readjudicated in a July 2011 Statement of the Case (SOC), he was provided VCAA-compliant notice in person at the Board hearing in November 2012, the matter was remanded by the Board in September 2014, and it was again readjudicated by the AOJ in a March 2015 supplemental SOC (SSOC) after additional development was completed.  Thus, the Board finds that the Veteran was not prejudiced by the omission of the right knee disability from the listed disabilities in the opening paragraph of the June 2009 letter.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

At the November 2012 hearing before the undersigned, the undersigned explained the nature of the issues to the Veteran and the type of evidence he should submit to support the claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran's testimony reflects knowledge of the elements necessary to substantiate the claims.  Specifically, the transcript of the Board hearing reflects that the Veteran alleged worsening of his lumbar spine DDD and right knee DJD since he was last examined.  The undersigned advised him that there is a legal definition of "incapacitating episodes" (for VA purpose) and that a VA examination would be scheduled to ascertain whether the worsening warranted an increased rating or separate ratings for neurological symptoms [which was done].  There is no allegation of a deficiency in the conduct of the hearing.

The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (when a claim has been substantiated, the Veteran bears the burden of demonstrating prejudice from defective notice with respect to downstream issues).

The Veteran's identified pertinent treatment records have been secured.  Pursuant to the Board's September 2014 remand instructions, the AOJ requested VA treatment records from April 2009 through February 2015; no additional records were located.  In September 2014 correspondence from the AOJ, the Veteran was asked to provide signed release forms for VA to obtain any updated records of private treatment for the disabilities at issue; he did not respond.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist in developing the facts and evidence pertinent to a Veteran's claim is not a one-way street).  The Board finds that all identified treatment records were obtained.

The AOJ arranged for VA examinations in July 2011 and (pursuant to the Board's September 2014 remand instructions) February 2015.  The Board finds that the VA examination reports contain sufficient clinical findings and informed discussion of the pertinent history and features of the disability to provide probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board finds that the record as it now stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  The September 2014 remand instructions have been satisfied.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the degree of limitation of motion, the provisions of 38 U.S.C.A. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The Veteran's claim for an increased rating was received in March 2009.  The relevant period for consideration in this appeal begins one year prior to that submission (i.e., in March 2008).

Lumbar Spine DDD

The Veteran's service-connected lumbar spine DDD is rated under Code 5243 (for intervertebral disc syndrome (IVDS).  Code 5243 provides for rating under the General Rating Formula for Diseases and Injuries of the Spine (General Formula), or based on incapacitating episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A rating in excess of 40 percent requires unfavorable ankylosis.  Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  (The Veteran is currently rated for radiculopathy of the bilateral lower extremities, effective prior to the period of time at issue in this appeal.)

Under the Formula for Rating based on incapacitating episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes if such episodes had a total duration of at least four weeks but less than six weeks, during the past 12 months.  A 60 percent (maximum) rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note (1) following Code 5243 defines "incapacitating episode" as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

In March 2008, the Veteran received private medical treatment for three days of positional (with bending or lifting) back pain with radiation down the legs; other neurological symptoms were denied.  A history of "recurrent self limited episodes of low back pain" was noted, and sciatica was diagnosed.  The Veteran was noted to be in mild to moderate pain, with an antalgic gait.  Painful and reduced range of motion of the lumbar spine was noted; no specific measurements were provided.  There was no local tenderness or mass, and straight leg raise at 30 degrees was negative.  Deep tendon reflexes were normal and symmetrical, and no sensation abnormalities were noted.  Motor strength was +3.  He was treated with an injection and advised to manage acute symptoms with rest, heat, medication, and avoidance of heavy lifting.  April 2008 private imaging revealed degenerative disc changes at L5-S1.  

The Veteran received additional private treatment for back/leg pain in May 2008.  There was no joint inflammation, but right leg range of motion was limited.  Muscle strength was normal, without atrophy.  There was increased muscle tension over the right paraspinal muscle and no spine tenderness.  Straight leg raising testing was negative on the right; crossed leg testing was positive on the left.  The diagnoses remained chronic low back pain and sciatica.  Medication and injection were again prescribed.    

In April 2009, the Veteran again received private medical treatment for severe low back pain of less than one week with recent worsening.  The pain was described as moving down the legs with back and legs tingling.  He was judged to be in moderate to severe distress due to pain.  Discomfort (holding himself up to support his back) was noted.  Straight leg raising was to 65 degrees, slowly.  Deep tendon reflexes were 1/4.  Gait was equal and strength was within normal limits.  All movements were slow and painful.  There was diffuse soft tissue pain, but no redness or bruising.  The diagnoses were chronic back pain (without recent treatment) and sciatica; he received an injection, and medication was prescribed.  

On July 2011 VA examination, the Veteran described constant back stiffness with episodes of excruciating pain in his back and legs that prevent him from walking.  He stated that he had trouble with prolonged sitting or standing.  He did not use medication other than over-the-counter Tylenol (due to a lack of insurance) and did not use a brace or other aids.  He reported severe flare-ups of 1-2 days occurring 1-2 times per week, during which he cannot walk and has to rest; flare-ups are precipitated by sudden movements or any activity.  No history of lower extremity symptoms, to include paresthesias or numbness, was noted.

On physical examination, his posture and gait were normal.  Muscle strength was 5/5 without evidence of atrophy or other muscle abnormality, such as spasm or guarding.  There was mild tenderness at the lower lumbar area, but no ankylosis.  Straight leg raise was normal.  Knee jerk was hypoactive bilaterally; other reflexes were normal.  Sensory examination was normal.

On range of motion testing, forward flexion was 0 to 75 degrees without pain, 85 with pain.  Extension was 0 to 30 degrees without pain.  Right lateral flexion was 0 to 30 degrees without pain, 35 with pain.  Left lateral flexion was 0 to 40 degrees without pain.  Right side rotation was 0 to 55 degrees without pain, and left side rotation was 0 to 40 degrees without pain, 50 with pain.  There was no additional limitation of motion after repetitive use testing.  

Imaging indicated lumbar spine degenerative arthritis, mainly involving L5-S1.  The Veteran reported that he was employed fulltime as a network technician and had lost 2 days in the last 12 months to low back pain.  

In his July 2011 Substantive Appeal, the Veteran stated that the medical evidence of record documented "numerous occasions" of incapacitating flare-ups since his initial injury, and that he is in pain over 5-6 months out of the year.

At the November 2012 videoconference hearing the Veteran described frequent episodes of "excruciating pain" of a cumulative duration of greater than 4 weeks per year (i.e., meeting the timeframe contemplated by a 40 percent rating for IVDS/incapacitating episodes).  He stated that he has not been examined during a full flare-up and manages the pain on his own.  He stated that he had documentation of additional limitation of motion (in excess of that contemplated for the assigned 20 percent rating) dated in 2002 or 2003 (i.e., outside the period of time on appeal).  He reported neurological symptoms, including shooting pains down his legs.  

On January 2015 VA examination, the Veteran was physically examined and his record was reviewed.  (See February 2015 addendum, noting review of the record).  The Veteran reported progressive symptoms of low back pain with episodic radiation down his right leg.  Flare-ups consisting of right leg pain 2-3 times per month, for 4 hour to one day in duration were described; sitting during a flare-up was difficult.  

On range of motion testing, forward flexion was limited to 60 degrees, with pain at 60.  There was no limitation of motion or evidence of pain on extension.  Right lateral flexion was to 15 degrees, with pain at 15; left lateral flexion and bilateral lateral rotation were normal, without pain.  After repetitive use testing, extension was limited to 15 degrees; there were no other changes.  Functional loss/impairment included less movement than normal, pain on movement, and interference with sitting/standing/weight-bearing.  Pain was noted as potentially limiting functional ability significantly during a flare-up.  

On physical examination, there was tenderness to palpation of the left lower back, but there was no guarding or spasm.  Muscle strength was normal, without atrophy.  Deep tendon reflexes were normal.  There was decreased sensation in the right lower leg/ankle and the bilateral feet/toes.  Straight leg raise testing was negative.  Mild bilateral radiculopathy of the sciatic nerve was noted.  The examiner opined that the Veteran did not have IVDS and noted that he did not use any assistive devices related to his back disability.  The examiner opined that the Veteran's back would impact his ability to work, specifically, that he was limited to lifting 50 pounds occasionally, walking 1-2 miles at a time, walking a cumulative 4 hours per day, sitting 2-3 hours at a time/6-8 hours per day, and standing 2-3 hours at a time/4-5 hours per day.  The examiner noted that the Veteran works at a desk job and has to change his position to remain comfortable.  

The Veteran's lumbar spine DDD is currently rated 20 percent under Code 5243 (under the General Rating Formula for Diseases and Injuries of the Spine).  A higher schedular rating would require either forward flexion limited to 30 degrees or less, ankylosis of the entire thoracolumbar spine, or incapacitating episodes (as defined in Note (1) to the Formula for Rating IVDS) of a total duration of at least 4 weeks during the past 12 months.  Such disability is not shown by the evidence of record.  

The Board acknowledges the Veteran's reports of stiffness and pain, sometimes severe during flare-ups, but notes that ratings under the General Rating Formula are to be assigned with or without such symptoms (i.e., the severity of pain experienced is not a basis for assigning a higher schedular rating under the General Rating Formula.)  The Board also acknowledges that the Veteran reported, during the November 2012 Board hearing, that there was objective documentation of limitation of motion in excess of that associated with the rating assigned, but notes that the Veteran stated such documentation was from 2002 or 2003, well outside the period of time under consideration.  

The Veteran was advised during the November 2012 Board hearing that a higher rating would require evidence that forward flexion was limited to 30 digress or less.  (Ankylosis of any type has been neither diagnosed nor alleged).  The only range of motion studies conducted during the relevant period on appeal are reflected in the July 2011 and January 2015 examination reports and do not show forward flexion limited to such degree.  To the extent that the Veteran's pain or other symptoms during a flare-up could cause additional limitation of motion not noted on VA examination (such that a higher rating would be warranted), the Board notes that the flare-up symptoms described on VA examination (cannot walk (July 2011) and right leg pain (January 2015)) are primarily associated with his service-connected lower extremity radiculopathy, which is separately compensated (and not at issue herein).  

To the extent that the Veteran described (on July 2011 VA examination) functional impairment associated with his flare-ups, as an inability to walk, lasting 1-2 days, 1-2 times per week, the Board finds that such description inconsistent with his statement, during the same examination, that he missed only two days of work due to back symptoms in 12 months.  As the latter statement is consistent with his work history (70 hour weeks and 15 years of employment without problems) reported on a subsequent, March 2015 VA examination (for an unrelated condition), the Board finds that it is the more probative assessment of the Veteran's functional limitation due to flare-ups and that such limitation does not suggest that a higher schedular rating under the General Rating Formula is warranted.

The Board has considered whether the Veteran would be entitled to a higher schedular rating if his disability were rated under the Formula for Rating IVDS based on incapacitating episodes.  A rating in excess of 20 percent for IVDS requires incapacitating episodes of at least 4 weeks total duration in the last 12 months.  While the Veteran described his back pain as "incapacitating" in his Substantive Appeal, the undersigned clarified at the November 2012 Board hearing that an "incapacitating episodes" (as defined by regulation) refers to bed rest prescribed by a physician.  The Veteran has not alleged that bed rest has been prescribed.  Furthermore, on July 2011 VA examination, he reported that he had missed, at most, 2 days of work during the last 12 months, which falls far short of the prolonged incapacitation required for a 40 percent rating based on incapacitating episodes.  (The functional impact noted on January 2015 VA examination was a need to frequently shift position for comfort; no missed work days were reported.)  

The Board has considered whether referral of this issue for extraschedular consideration is indicated.  However, there is no evidence that the lumbar spine DDD is manifested by symptoms or impairment not encompassed by the schedular criteria, which expressly include pain, stiffness, and limitation of motion (and impairment derived from such symptoms, such as difficulty standing or sitting).  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  Furthermore, as the Veteran reported (in July 2011) missing no more than 2 days of work per year due to his lumbar spine DJD,  and (in March 2015) generally working 70 hours per week, the Board finds that there is no evidence of "marked" interference with employment.  There is no evidence of hospitalization for this disability within the timeframe in question.  Thus, referral for extraschedular consideration is not indicated.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Right Knee DJD

The Veteran's service-connected right knee DJD is rated 10 percent under 38 C.F.R. § 4.71a, Code 5010, by analogy to Code 5003 (and 38 C.F.R. § 4.59), which provides for a 10 percent rating where there is painful (although not to a compensable degree) motion and X-ray confirmed arthritis.  Compensable limitation of motion is rated under Codes 5260 (for flexion limited to at least 60 degrees) and 5261 (for extension limited to at least 5 degrees).  Additional Codes relevant to knee disabilities include 5256 (ankylosis), 5258 and 5259 (related to semilunar cartilage), 5262 (tibia and fibula impairment), and 5263 (genu recurvatum).  In March 2015, the RO granted an additional 10 percent rating under Code 5257 for slight instability, effective January 15, 2015. 

On July 2011 VA examination, the Veteran described pain (although not severe) in his right knee.  He reported frequent swelling, that he could not move his knee the way he liked, that his knee sometimes collapses while walking, and that he cannot sit long.  He reported he took no medication other than over-the-counter Tylenol (due to a lack of insurance) and did not use a brace or other aids.  

On physical examination, his gait was normal.  Right knee flexion was 0 to 130 degrees without pain.  Extension was 0 to 180 degrees without pain.  There was no additional limitation or pain after repetitive use testing.  There was no evidence of any other joint abnormalities, except for old scars and clicks during repetitive use testing.  There was no weakness, instability, tenderness, abnormal movements, guarding, swelling, edema, or effusion.  Additional testing, including stability, was negative.  He was able to squat.  Imaging indicated mild degenerative changes in the right knee.  The examiner opined that the Veteran's right knee DJD had no effect on his usual occupation or daily activities.  

In his July 2011 Substantive Appeal, the Veteran asserted that the medical evidence of record indicated that his right knee had not healed properly and had continued to worsen with respect to pain and, on multiple occasions, reduced range of motion up to 5 times per year. 

At the November 2012 videoconference hearing before the Board, the Veteran reported that his knee is always swollen so that he cannot keep it bent at a 90 degree angle.  He also noted an increase in episodes of the knee giving way.  

On January 2015 VA examination, the Veteran reported symptoms of pain and instability, with flare-ups of swelling and pain lasting three days after over use (that he tries to avoid).  

On range of motion testing, right knee flexion was limited to 90 degrees, with pain at 90 degrees.  There was no limitation of motion or evidence of pain on extension.  There was no change in range of motion after repetitive use testing.  Functional loss/impairment included less motion than normal, pain on movement, and interference with sitting/standing/weight-bearing.  Pain was noted as potentially limiting functional ability significantly during a flare-up.  

On physical examination, there was tenderness to palpation of the joint, and muscle strength was 4/5 in both flexion and extension.  Anterior instability of 1+ (0-5 millimeters) was noted and evaluated as slight; there was no evidence of subluxation or dislocation.  The Veteran reported occasionally using a brace.  There was no history of shin splints or meniscal conditions or any other pertinent findings.  The examiner opined that the Veteran's knee would impact his ability to work, but found that his capacity to lift, walk, and sit/stand were not limited by his service-connected right knee DJD; he was advised to avoid running due to instability.  

The Veteran's right knee DJD is currently rated 10 percent under Code 5010 (for arthritis with painful, but otherwise less than compensably limited motion).  The Board has considered whether the Veteran would be entitled to a higher schedular rating (at any point during the appeal period) for this aspect of his knee disability under a Code addressing range of motion.  With respect to the rating for limitation of flexion (Code 5260), a rating in excess of that currently assigned would require flexion limited to at least 30 degrees.  The Board acknowledges that the Veteran has alleged reduced range of motion up to 5 times per year (see Substantive Appeal), and that he is unable to maintain a 90 degree knee bend, causing trouble with sitting (see November 2012 Board transcript).  The Board also acknowledges the January 2015 VA examiner's finding that pain could significantly limit functionality during a flare-up.  However, there is no evidence, to include the Veteran's own testimony, that his knee flexion is limited, even during a flare-up, by an additional 60 degrees, to 30 degrees or less.  Limitation of extension (Code 5261) has been neither alleged nor clinically observed.  

Regarding the rating assigned for the instability component of the Veteran's right knee disability, there is no evidence that the instability is more than slight, as measured on January 2015 VA examination.  While the Veteran has reported frequent instability, the frequency of instability, is distinct (and encompassed in the rating for "recurrent" instability) from the severity (i.e., the degree) of instability, and the Veteran has not expressed disagreement with the degree of instability noted on VA examination.  

The Veteran is competent to report symptoms he experiences through his sense.  Consequently, he is competent to report his observation that his knee is unstable (i.e., that it collapses/gives way.)  The first mention of instability during the time period under consideration is the Veteran's statement on July 11, 2011, VA examination that his knee collapses under him.  While instability was not noted at that examination, the Board finds that the Veteran is competent to report that he experienced instability, later evaluated as slight, as early as July 11, 2011, and is entitled to a 10 percent rating for slight instability as of the date that symptom was reported.  

The Board has considered whether the Veteran is entitled to compensation under any other Code applicable to knee disability.  However, ankylosis of the knee, cartilage conditions, limitation of extension, impairment of the tibia and fibula, and/or genu recurvatum have not been diagnosed or alleged.  Thus, consideration under Codes 5256, 5258-5259, and 5261-5263 is not warranted.  

The Board has considered whether referral of this issue for extraschedular consideration is indicated.  However, there is no evidence that the right knee DJD is manifested by symptoms or impairment not encompassed by the schedular criteria, which expressly include pain, stiffness, swelling, weakness, limitation of motion, and interference with standing or sitting.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  Furthermore, as there is no evidence that the Veteran has missed work due to his right knee disability, and the January 2015 examiner found that there were no functional limits on the Veteran's employment as a result of such disability, the Board finds that there is no evidence of "marked" interference with employment.  There is no evidence of hospitalization for this disability during the period of time for consideration.  Thus, referral for extraschedular consideration is not indicated.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).





ORDER

A rating in excess of 20 percent for lumbar spine DDD is denied.

A 20 percent combined (based on a formulation of 10 percent under Code 5010 and 10 percent under Code 5257) rating is granted for the Veteran's right knee disability from (the earlier effective date of) July 11, 2011, subject to the regulations governing payment of monetary awards.

Ratings for the right knee disability in excess of 10 percent prior to July 11, 2011, and/or in excess of 20 percent from that date are denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


